REQUIREMENT FOR UNITY OF INVENTION 35 U.S.C. 121 AND 372.

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single of the following invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to a fluid heat exchange assembly.
Group II, claim(s) 1 and 19, drawn to a first thermal management system for vehicles.
Group III1 and 20, drawn to a second thermal management system for vehicles.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, even though the inventions of these groups require the technical feature of “a fluid heat exchange assembly, comprising a fluid control module and a fluid heat exchange module, wherein: the fluid control module comprises a first connecting lateral portion, the fluid heat exchange module comprises a second connecting lateral portion, and the first connecting lateral portion and the second connecting lateral portion are oppositely and sealingly arranged; the fluid heat exchange module comprises a heat exchange core and a connecting component fixed by welding, the connecting component is provided with the second connecting lateral portion, the connecting component comprises a third connecting lateral portion, the heat exchange core comprises a fourth connecting lateral portion, and the third connecting lateral portion and the fourth connecting lateral portion are fixed by welding; the fluid control module comprises at least a first flow passage and a second flow passage, the first flow passage is able to be in communication with the second flow passage; and the fluid heat exchange module comprises a first fluid communication cavity, the second flow passage is in communication with the first fluid communication cavity, the connecting component comprises a connecting channel, the connecting channel runs through the connecting component, and the second flow passage and the first fluid communication cavity are connected by the connecting channel”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN-205373471, hereinafter the ‘471 reference. The ‘471 reference was indicated as an X reference in the International Search Report and establishes that claim 1 in its current form lacks novelty. The existence of an 
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art . . . Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, at least claims 1-5, and 8-20, drawn to the fluid heat exchanger assembly of Figures 1-31 as disclosed in Paragraphs 0024-0051 as published.
Species B, at least claims 1-5, and 19-20 drawn to the fluid heat exchanger assembly of Figures 32-33, and 35 as disclosed in Paragraphs 0052-0053, and 0055 as published.
Species C, at least claims 1-2, 6-7, and 19-20 drawn to the fluid heat exchanger assembly of Figure 34 as disclosed in Paragraph 0054 as published.
Species D, at least claims 1-2, 6-7, and 19-20 drawn to the fluid heat exchanger assembly of Figure 36 as disclosed in Paragraph 0056 as published.
Species E, at least claims 1-2, 6-7, and 19-20 drawn to the fluid heat exchanger assembly of Figure 37 as disclosed in Paragraph 0057 as published.
Species F, at least claims 1-2, 6-7, and 19-20 drawn to the fluid heat exchanger assembly of Figures 38-39 as disclosed in Paragraphs 0058-0059 as published.
Species G, at least claims 1-5, 8-14, and 19-20, drawn to the fluid heat exchanger assembly of Figures 40-45 as disclosed in Paragraphs 0060-0065 as published.
Species H, at least claims 1-5, and 19-20, drawn to the fluid heat exchanger assembly of Figures 46-48, and 50-51 as disclosed in Paragraphs 0066-0068, and 0070-0071 as published.
Species I, at least claims 1-5, and 19-20, drawn to the fluid heat exchanger assembly of Figure 49 as disclosed in Paragraph 0069 as published.
Species J, at least claims 1-5, and 8-20, drawn to the fluid heat exchanger assembly of Figures 52-57 as disclosed in Paragraphs 0072-0074, and 0076-0077 as published.
Species K, at least claims 1-5, and 19-20, drawn to the fluid heat exchanger assembly of Figures 58-59 as disclosed in Paragraphs 0078-0079 as published.
Species L, at least claims 1-5, and 19-20, drawn to the fluid heat exchanger assembly of Figure 60 as disclosed in Paragraph 0080 as published.
Species M, at least claims 1-5, and 19-20, drawn to the fluid heat exchanger assembly of Figure 61 as disclosed in Paragraph 0081 as published.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, even though the inventions of these species require the technical feature of “a fluid heat exchange assembly, comprising a fluid control module and a fluid heat exchange module, wherein: the fluid control module comprises a first connecting lateral portion, the fluid heat exchange module comprises a second connecting lateral portion, and the first connecting lateral portion and the second connecting lateral portion are oppositely and sealingly arranged; the fluid heat exchange module comprises a heat exchange core and a connecting component fixed by welding, the connecting component is provided with the second connecting lateral portion, the connecting component comprises a third connecting lateral portion, the heat exchange core comprises a fourth connecting lateral portion, and the third connecting lateral portion and the fourth connecting lateral portion are fixed by welding; the fluid control module comprises at least a first flow passage and a second flow passage, the first flow passage is able to be in communication with the second flow passage; and the fluid heat exchange module comprises a first fluid communication cavity, the second flow passage is in communication with the first fluid communication cavity, the connecting component comprises a connecting channel, the CN-205373471, hereinafter the ‘471 reference. The ‘471 reference was indicated as an X reference in the International Search Report and establishes that claim 1 in its current form lacks novelty. The existence of an anticipatory reference demonstrating that one or more generic claim lack novelty establishes that the species do not relate to a single general inventive concept.  As set forth in MPEP 1850: 
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art . . . Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 appears to be generic.
Do to the complexity/amount of disclosed/claimed embodiments/inventions a telephone call was not made to afford the applicant enough time to consider the restriction requirement and respond appropriately.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that traversals on the ground(s) that a search burden was not established and/or that no classification and/or explanation for why the inventions/species would fall into different classifications was provided would not be persuasive because as pointed out in MPEP 1850, the decision in Caterpillar Tractor Co. v. Commissioner of Patents and Trademarks resulted in a determination that “when the Office considers international applications . . . during the national stage as a Designated or Elected Office under 35 U.S.C. 371, PCT Rule 13.1 and 13.2 will be without regard to the practice in national applications filed under 35 U.S.C. 111.” The section of the MPEP regarding establishing burden concerns national US restriction practice applied to applications filed under 35 U.S.C. 111; since this application is a national stage application filed under 35 U.S.C. 371, arguments regarding burden are not applicable. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763